 



Exhibit 10.7
DEAN FOODS COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Revised and Restated Effective January 1, 2005)

 



--------------------------------------------------------------------------------



 



DEAN FOODS COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Revised and Restated Effective January 1, 2005)
Table of Contents

                      Page
ARTICLE I
  DEFINITIONS     1  
 
           
ARTICLE II
  ELIGIBILITY     2  
 
           
ARTICLE III
  CREDITS TO ACCOUNT     3  
 
           
ARTICLE IV
  BENEFITS     3  
 
           
ARTICLE V
  ADMINISTRATION OF THE PLAN     4  
 
           
ARTICLE VI
  CLAIMS REVIEW PROCEDURE     5  
 
           
ARTICLE VII
  LIMITATION OF RIGHTS     6  
 
           
ARTICLE VIII
  LIMITATION OF ASSIGNMENT AND PAYMENTS TO
LEGALLY INCOMPETENT DISTRIBUTEE     7  
 
           
ARTICLE IX
  AMENDMENT TO OR TERMINATION OF THE PLAN     7  
 
           
ARTICLE X
  GENERAL AND MISCELLANEOUS     7  

 



--------------------------------------------------------------------------------



 



DEAN FOODS COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
PREAMBLE
     WHEREAS, Dean Foods Company (the “Company”) adopted the Dean Foods Company
Supplemental Executive Retirement Plan (the “Plan”) on March 18, 2005 to provide
additional benefits in a nonqualified deferred compensation arrangement for
employees who earn compensation in excess of the compensation that can be taken
into account under the Dean Foods 401(k) Plan (the “401(k) Plan”) so that such
employees will receive retirement benefits from the Company that are equivalent,
as a percentage of total compensation, to the benefits provided to other
employees;
     WHEREAS, in the process of implementing the Plan, the Company has
identified certain provisions that should be revised to promote the efficient
administration of the Plan;
     NOW, THEREFORE, the Company hereby amends and restates the Plan to read as
follows:
ARTICLE I
DEFINITIONS
     1.1 “Account” shall mean the individual bookkeeping record established by
the Committee showing the monetary value of the interest in the Plan of each
Participant or Beneficiary.
     1.2 “Affiliate” shall mean a member of a controlled group of corporations
(as defined in Section 414(b) of the Code), a group of trades or businesses
(whether or not incorporated) which are under common control (as defined in
Section 414(c) of the Code), or an affiliated service group (as defined in
Section 414(m) of the Code) of which the Company is a member; and any entity
otherwise required to be aggregated with the Company pursuant to Section 414(o)
of the Code or the regulations issued thereunder; and any other entity in which
the Company has an ownership interest and to which the Company elects to make
participation in the Plan available.
     1.3 “Beneficiary” shall mean the Beneficiary designated by each Participant
under the 401(k) Plan; provided, however, that a Participant may designate a
different Beneficiary hereunder by delivering to the Committee a written
beneficiary designation, in the form provided by the Committee, and executed
specifically with respect to this Plan.
     1.4 “Board” shall mean the Board of Directors of the Company.
     1.5 “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time, and the rules and regulations promulgated thereunder.
     1.6 “Committee” shall mean the Compensation Committee of the Board.

 



--------------------------------------------------------------------------------



 



     1.7 “Company” shall mean Dean Foods Company or its successor or successors.
     1.8 “Covered Compensation” shall mean the total salary and bonuses paid by
the Company or an Affiliate to an employee during each Plan Year, as reported on
the employee’s federal income tax withholding statement or statements (IRS Form
W-2 or its subsequent equivalent), together with any amounts not includable in
such employee’s gross income pursuant to Sections 125 or 402(g) of the Code, any
amounts deferred by such employee from such salary or bonuses payable during the
Plan Year pursuant to the Dean Foods Company Post-2004 Executive Deferred
Compensation Plan, and any amounts withheld from such salary or bonuses pursuant
to a court order.
     1.9 “Disability” shall mean the Participant either (a) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company.
     1.10 “Effective Date” shall mean January 1, 2005.
     1.11 “Excess Compensation” shall mean that portion of the Participant’s
Covered Compensation which is in excess of the limitation found in
Section 401(a)(17) of the Code, or its successor, for the Plan Year.
     1.12 “Participant” shall mean an individual who has Excess Compensation
during a Plan Year or who has an Account as a result of having Excess
Compensation in a prior Plan Year on or after January 1, 2005.
     1.13 “Plan” shall mean the Dean Foods Company Supplemental Executive
Retirement Plan set forth in this document, as it may be amended from time to
time.
     1.14 “Plan Year” shall mean the twelve-month period beginning each January
1 and ending each December 31.
     1.15 “Trust” shall mean the Dean Foods Company Supplemental Executive
Retirement Trust.
     1.16 “Valuation Date” shall mean each June 30th, and any other date
established by the Committee.
ARTICLE II
ELIGIBILITY
     A Participant shall participate in the Plan each Plan Year, commencing in
2005, in which he or she has Excess Compensation. A Participant who has Excess
Compensation for a Plan

-2-



--------------------------------------------------------------------------------



 



Year shall be entitled to continue to participate in the Plan until his or her
Account is paid in full even though the Participant may not be entitled to
credits to his or her Account during one or more Plan Years because such
Participant does not have Excess Compensation.
ARTICLE III
CREDITS TO ACCOUNT
     3.1 As of each Valuation Date, and before the credit made to the
Participants’ Accounts pursuant to Section 3.2, the Committee shall credit to
each Participant’s Account an amount equal to the interest that would have been
earned by the Account since the immediately preceding Valuation Date, if the
balance of the Account (reduced by any distributions made since the immediately
preceding Valuation Date) had been invested at the mid-term applicable federal
rate (AFR) set by the Internal Revenue Service for the month which includes the
Valuation Date, plus one percent (1%).
     3.2 As of each Valuation Date, commencing June 30, 2006, and after the
earnings credit made to the Participant’s Account pursuant to Section 3.1, the
Committee shall credit to each Participant’s Account an amount equal to 4% of
such Participant’s Excess Compensation for the immediately preceding Plan Year.
The Company shall transfer to the Trust, within two weeks after such Valuation
Date, an amount sufficient to cause the Trust to have assets with a value at
least equal to the value of all Participants’ Accounts.
ARTICLE IV
BENEFITS
     4.1 After the credits are made to the Accounts of all Participants as of a
Valuation Date, and not later than two weeks after such Valuation Date, an
amount equal to the value of the Participant’s Account shall be paid in a lump
sum to the Beneficiary of any Participant who has died since the immediately
preceding Valuation Date.
     4.2 After the credits are made to the Accounts of all Participants as of a
Valuation Date, and not later than two weeks after such Valuation Date, an
amount equal to the value of the Participant’s Account shall be paid in a lump
sum to any Participant who has been determined by the Committee to have a
Disability.
     4.3 After the credits are made to the Accounts of all Participants as of a
Valuation Date, and not later than two weeks after such Valuation Date, an
amount equal to the value of the Participant’s Account shall be paid in a lump
sum to any Participant whose employment has terminated for any reason other than
death or Disability since the immediately preceding Valuation Date.
     4.4 If there is a change in the ownership or effective control of the
employer of the Participant (or the employer’s parent) or in the ownership of a
substantial portion of the assets of the employer of the Participant
(hereinafter collectively called a “Change in Control”), the Plan shall
distribute the Accounts of all Participants employed by such employer or its
subsidiaries

-3-



--------------------------------------------------------------------------------



 



impacted by such Change in Control, in a single lump sum within 30 days after
such Change in Control or at such later date as is required by such regulations.
In the event of a Change in Control, the Committee shall determine an
appropriate Valuation Date to be used in connection with the distributions to be
made, which Valuation Date shall not be more then 90 days prior to the date of
distribution. The determination of whether a Change in Control has occurred and
whether a distribution may be made to the Participants shall be made based on
the definition of a Change in Control that is found in the regulations issued by
the U.S. Department of the Treasury under Section 409A of the Code, which
regulations are incorporated herein by reference.
ARTICLE V
ADMINISTRATION OF THE PLAN
     5.1 The Plan shall be administered by the Committee. The members of the
Committee shall not receive compensation with respect to their services for the
Committee. The members of the Committee shall serve without bond or security for
the performance of their duties hereunder unless applicable law makes the
furnishing of such bond or security mandatory or unless required by the Company.
     5.2 The Committee shall perform any act which the Plan authorizes expressed
by a vote at a meeting or in a writing signed by a majority of its members
without a meeting. The Committee may, by a writing signed by a majority of its
members, appoint any member of the Committee to act on behalf of the Committee.
Any person who is a member of the Committee shall not vote or decide upon any
matter relating solely to such member or vote in any case in which the
individual right or claim of such member to any benefit under the Plan is
particularly involved. If, in any matter or case in which a person is so
disqualified to act, the remaining persons constituting the Committee cannot
resolve such matter or case, the Board will appoint a temporary substitute to
exercise all the powers of the disqualified person concerning the matter or case
in which such person is disqualified.
     5.3 The Committee may designate in writing other persons to carry out its
responsibilities under the Plan, and may remove any person designated to carry
out its responsibilities under the Plan by notice in writing to that person. The
Committee may employ persons to render advice with regard to any of its
responsibilities. All usual and reasonable expenses of the Committee shall be
paid by the Company. The Company shall indemnify and hold harmless each member
of the Committee from and against any and all claims and expenses (including,
without limitation, attorneys’ fees and related costs), in connection with the
performance by such member of duties in that capacity, other than any of the
foregoing arising in connection with the willful neglect or willful misconduct
of the person so acting.
     5.4 The Committee shall establish rules and procedures, not contrary to the
provisions of the Plan, for the administration of the Plan and the transaction
of its business. The Committee shall determine the eligibility of any individual
to participate in the Plan, shall interpret the Plan in its sole and absolute
discretion, and shall determine all questions arising in the administration,
interpretation and application of the Plan. All determinations of the Committee
shall be conclusive and binding on all employees, Participants and
Beneficiaries.

-4-



--------------------------------------------------------------------------------



 



     5.5 Any action to be taken hereunder by the Company shall be taken by
resolution adopted by the Board or by a committee thereof; provided, however,
that by resolution, the Board or a committee thereof may delegate to any officer
of the Company the authority to take any such actions hereunder.
ARTICLE VI
CLAIMS REVIEW PROCEDURE
     6.1 In the event that a Participant or Beneficiary is denied a claim for
benefits under this Plan (the “Claimant”), the Committee shall provide to the
Claimant written notice of the denial within 90 days after the claim is filed
(45 days in the case of a Disability claim) unless an extension of time for
processing the claim is necessary because more information is needed (or, in the
case of a Disability claim, an extension is necessary for reasons beyond the
control of the Committee), in which case a decision will be rendered not later
than 180 days (75 days in the case of a Disability claim which may be further
extended to 105 days if the additional extension is necessary due to reasons
beyond the control of the Committee) after the initial receipt of the claim. If
such an extension of time for processing the claim is required, written notice
of the extension and additional information that is necessary to process the
claim will be furnished to the Claimant prior to the expiration of the initial
90-day (or 45-day) period and will indicate the special circumstances requiring
an extension of time for processing the claim and will indicate the date the
Committee expects to render its decision. In no event will such extension exceed
a period of 90 days from the end of the initial period. The notice shall set
forth:

  (a)   the specific reason or reasons for the denial;     (b)   specific
references to pertinent Plan provisions on which the Committee based its denial;
    (c)   a description of any additional material or information needed for the
Claimant to perfect the claim and an explanation of why the material or
information is needed;     (d)   if the claim is a claim for a Disability
benefit, the Participant will be notified if an internal rule, guideline,
protocol or other similar criterion was relied on by the Committee and the
Participant will be provided with a copy of such rule, guideline, protocol, or
other criterion free of charge on the Participant’s request. If the claim is a
claim for a Disability benefit and the denial is based on a medical necessity or
other similar exclusion or limit, the Participant will be provided, free of
charge at his or her request, an explanation of how that exclusion or limit and
any clinical judgments apply to the Participant’s medical circumstances.     (e)
  a statement that the Claimant may:

  (i)   request a review upon written application to the Committee;     (ii)  
review pertinent Plan documents; and

-5-



--------------------------------------------------------------------------------



 



  (iii)   submit issues and comments in writing; and

  (f)   that any appeal the Claimant wishes to make of the adverse determination
must be in writing and received by the Committee within 60 days (180 days in the
case of a Disability claim) after receipt of the Committee’s notice of denial of
benefits. The Committee’s notice must further advise the Claimant that failure
to appeal the action to the Committee in writing within the 60-day (or 180-day)
period will render the Committee’s determination final, binding, and conclusive.

     6.2 If the Claimant should appeal to the Committee, the Claimant, or the
duly authorized representative of such Claimant, may submit, in writing,
whatever issues and comments such Claimant, or the duly authorized
representative of such Claimant, feels are pertinent. The Committee shall
re-examine all facts related to the appeal and make a final determination as to
whether the denial of benefits is justified under the circumstances. The
Committee shall advise the Claimant in writing of its decision on the appeal,
the specific reasons for the decision, and the specific Plan provisions on which
the decision is based. The notice of the decision shall be given within 60 days
(45 days in the case of a Disability claim) of the Claimant’s written request
for review, unless special circumstances (such as a hearing) would make the
rendering of a decision within the 60-day (or 45-day) period infeasible, but in
no event shall the Committee render a decision regarding the denial of a claim
for benefits later than 120 days (90 days in the case of a Disability claim)
after its receipt of a request for review. If an extension of time for review is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the date the extension period commences.
The Claimant will also be entitled to receive, on request and free of charge,
access to and copies of all documents, records, and other information relevant
to the claim. In addition, if the claim is a claim for a Disability benefit, the
Participant will be notified if an internal rule, guideline, protocol or other
similar criterion was relied on by the Committee and will be provided with a
copy of such rule, guideline, protocol, or other criterion free of charge at
your request. If the claim is a claim for a Disability benefit and the denial is
based on a medical necessity or other similar exclusion or limit, the
Participant will be provided, free of charge at his or her request, an
explanation of how that exclusion or limit and any clinical judgments apply to
the Participant’s medical circumstances. In the case of a Disability claim, the
review on appeal must be made by a different decision-maker from the Committee
and that decision-maker cannot give procedural deference to the original
decision. If the Claimant is dissatisfied with the Committee’s (or other
independent fiduciary’s) review decision, the Claimant has the right to file
suit in a federal or state court.
ARTICLE VII
LIMITATION OF RIGHTS
     The establishment of this Plan shall not be construed as giving to any
Participant, employee of the Company or any person whomsoever, any legal,
equitable or other rights against the Company, or its officers, directors,
agents or shareholders, or as giving to any Participant or Beneficiary any
equity or other interest in the assets or business of the Company or shares of
Company stock or as giving any employee the right to be retained in the
employment of the

-6-



--------------------------------------------------------------------------------



 



Company. All employees of the Company and Participants shall be subject to
discharge to the same extent they would have been if this Plan had never been
adopted.
ARTICLE VIII
LIMITATION OF ASSIGNMENT AND PAYMENTS
TO LEGALLY INCOMPETENT DISTRIBUTEE
     8.1 No benefits which shall be payable under the Plan to any person shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, charge or otherwise dispose
of the same shall be void. No benefit shall in any manner be subject to the
debts, contracts, liabilities, engagements or torts of any person, nor shall it
be subject to attachment or legal process for or against any person, except to
the extent required by law.
     8.2 Whenever any benefit which shall be payable under the Plan is to be
paid to or for the benefit of any person who is then a minor or determined by
the Committee, on the basis of qualified medical advice, to be incompetent, the
Committee need not require the appointment of a guardian or custodian, but shall
be authorized to cause the same to be paid over to the person having custody of
the minor or incompetent, or to cause the same to be paid to the minor or
incompetent without the intervention of a guardian or custodian, or to cause the
same to be paid to a legal guardian or custodian of the minor or incompetent, if
one has been appointed, or to cause the same to be used for the benefit of the
minor or incompetent.
ARTICLE IX
AMENDMENT TO OR TERMINATION OF THE PLAN
     The Board and the Committee, or either of them acting independently,
reserve the right at any time to amend or terminate the Plan in whole or in
part. No amendment shall have the effect of retroactively depriving Participants
or Beneficiaries of rights already accrued under the Plan. Any amendment to the
Plan shall be executed by an officer of the Company. Upon termination of the
Plan, the Committee may, in its sole and absolute discretion, and
notwithstanding any other provision hereunder to the contrary, direct that all
benefits hereunder will be paid as soon as administratively practicable
thereafter.
ARTICLE X
GENERAL AND MISCELLANEOUS
     10.1 In the event that any provision of this Plan shall be declared illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.

-7-



--------------------------------------------------------------------------------



 



     10.2 The Article headings and numbers are included only for convenience of
reference and are not to be taken as limiting or extending the meaning of any of
the terms and provisions of this Plan. Whenever appropriate, words used in the
singular shall include the plural or the plural may be read as the singular.
     10.3 The validity and effect of this Plan and the rights and obligations of
all persons affected hereby shall be construed and determined in accordance with
the laws of the State of Texas unless superseded by federal law.
     10.4 A Participant shall have no security interest in any amounts credited
hereunder on such Participant’s behalf. It is the Company’s intention that this
Plan be construed as a plan which is unfunded and maintained primarily for the
purpose of providing deferred compensation for a select group of highly
compensated employees.
     10.5 All amounts payable hereunder shall be reduced by any and all federal,
state and local taxes imposed upon the Participant or a Beneficiary which are
required to be paid or withheld by the Company.
     IN WITNESS WHEREOF, Dean Foods Company, the Company, has caused this
document to be executed on this on this ___ day of November, 2005, but effective
as of the first day of January 2005.

                  DEAN FOODS COMPANY    
 
           
 
  By:        
 
           
 
  Title:        
 
           

-8-